Pee Cueiam.
The plaintiff, a passenger on one of the defendant’s trains, approaching the station stop, passed out of the car onto the vestibule, the door being opened. -He took hold of the jamb of the door, the train giving a lurch the door closed, cutting his fingers.
The record is silent on any motion for a nonsuit or a direction of a verdict. The brief for the defendant states that these motions were made. The record, however, is not in accord. Coming to the merits, no negligence of the railroad company was proved, and there was no proof that the door, the hinges or the jamb were out of order. Lurches of trains are to be expected. Persons who put their hands in door jambs do so at their own peril.
The judgment should be reversed.